Case 1:18-cv-10576-PBS Document 205 Filed 06/08/21 Page 1 of 1

Case 1:18-cv-10576-PBS Document 203 Filed 05/24/21 Page 1 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LEAH BASSETT,
Plaintiff,

Vv.

MONICA JENSEN, d/b/a NICA NOELLE; JON BLITT,
in his Personal Capacity & d/b/a MILE HIGH MEDIA,
ICON MALE, and TRANSSENSUAL; MILE HIGH
DISTRIBUTION, INC. et al.

Defendants.

CIVIL ACTION
No. 18-cv-10576-PBS

rf

Nee See Ne Ne ee Nee Nee” Ngee” Nee Nee eee!

TMIO

420282 hau

 

DEFENDANTS MILE HIGH DISTRIBUTION, INC. AND JON BLITT’S MOTION TO
EXCLUDE TESTIMONY OF PLAINTIFF’S DESIGNATED EXPERTS

1S (CSPI 7VVAQ

Defendants Mile High Distribution, Inc. (“Mile High”) and Jon Blitt (collectively,

“Defendants”) hereby move the Court for an order excluding any and all testimony, references to

Manat]

testimony, or arguments relating to testimony, of the following witnesses who have been
designated as purported experts by Plaintiff:

1, Gordon Bassett (Plaintiff's father. Not an expert, and failed to provide adequate

SWokle
¢ ydartAD Shelf!
sox Of

report.)
Q S 2 Anja May (Not an expert, and failed to provide adequate report.)
Sy 3. Michael Einhorn (Did not provide an initial report, and did not provide a rebuttal
8 < 3 report.)
CY S 4 Alexandra Taylor (Plaintiff’s friend. Not an expert, and failed to provide
gy N > : adequate report.)
SV 5. James Wallen (Plaintiff's friend. Not an expert, and failed to provide adequate
9 233 report.)

Page 1 of 16
